Case 1:17-cr-00201-AB.] Document 556 Filed 03/22/19 Page 1 of 7

AO 2458 (Rev. 02¢'|$) Judgment in a Criiniiial Case
Shcet l

UNiTED STATES DISTRICT COURT

Disli‘ict ol`COlliiiibia

UNITED STATES OF AMERICA
v.

PAUL J. MANAFORT. JR.

.IUI)GMEN'I` IN A CRIMINAL CASE

L`:ise Nnmber: 17~CR-0020‘|-‘|
USM Nutriber: 35207»016

l<evin Dowriing. Thomas Zehnle. Richard Westli:ig
[)efcndaiil's i'\ttoriiey

 

~._¢\_¢~_r-_#\_/\..z-....¢~...¢\-,r

'I`HE IJEFENDAN'I`:
mpleaded guilty-10 coum(_¢;) One (1) and Two (2] of the Superseding lnformation filed on 9,-‘14!2018.

 

|:l pleaded nolo contendere to count(s)

which was accepted by the eourt. F l l E l’

El was found guilty on count[s]

 

 

1 1 11\ n d h.l\lh
after a plea of not guilly. MAK f d luis
t . . . . t , _ ' r'ct&Ban|tru tc
'I he defendant is adjudicated guilty nfthcse ollcnses: B(;i::it(é lilmsth[;|$gti;mm of colu?-nhi(a
Title & Seetiori Naturc ol` ()|`l`cnsc ()t`|'ense Ended Coum
18:371 and 3551 et seq. Conspiracy Against the Unitad States. 12!31!2017 tssss
18:371 and 3551 et seq. Conspiracy to Obstrucl Justiee (Witness Tampering). 4,‘30!2018 2ssss
'l`lie defendant is sentenced as provided iii pages 2 through ____ 7 ol`tliis _indginent. 'l`lie sentence is imposed pursuant to

thc Sentencing Rel`oriii Aet of 1984.

[:l Thc defendant has been t`ound not guilty on eoniit(s)

 

§Zi Coimt{s) A|| Remaining COuritS l:] is [Q`lare dismissed on the motion o|`t|ie United States.

 

It is ordered that die defendaiil_imisl notify t|ie Un_ited States attorney |`er this district Within 30 da s ofany change of`riame, residence
Ot' mailing address ulitil‘al] fines, restitttllort, costs, and special assessments imposed l_}y this_|udgment are fu y patd. Ifordcrcd to pay restitution,
the defendant must notify the coiirt and United Slates attorney ot`inalerial changes iii economic circumstances

3!1 19

l)ale ofJudgmcnl

 

Amy Berman Jackson. United States Distriet Judge

5 132 716

l)ate

 

Case 1:17-cr-00201-AB.] Document 556 Filed 03/22/19 Page 2 of 7

AO 2453 (Rev. 02/| 8) Iudgment in Criminal Case
S oct 2 - imprisonment

Judgment - Page 2 of 7

DEFENDANT: PAUL J. MANAFORTl JR.
CASE NUMBER: 17-CR-0020‘l-1

IMPRISONMENT

Thc defendant is hereby committed to the custody of thc Federal Bureau of Prisons to be imprisoned for a total
term of':

Sixty (60) months on Count One (1). `i'his sentence is to run concurrent to 30 months of the sentence previously imposed by
the U.S. Dist Ct for E.D. of VA, which has already accounted for the credit due for time already served.

Thirteen (13) months on Count two (2), to be served consecutively to the sentence on Count One (1). and the sentence
imposed by the U.S. Dist Ct for E.D. of VA

M The court makes the following recommendations to the Bureau of Prisons:

That the defendant be designated to serve his sentence consistent with the recommendation of the U.S. Dist Ct for E.D. VAl
at the Federa| Prison Camp in Cumber|and, MD.

M The defendant is remanded to the custody of the United Statcs Marshai.

El Thc defendant shall surrender to the United Statcs Marshal for this district:
l:i at i:l a.m. El p.m. on
l:l as notified by the United Statcs Marshal.

 

l:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:i before 2 p.m. on

 

|:i as notified by the United Statcs Marshal.

l:l as notified by the Probation or Pretrial Services Oft'icc.

 

 

 

RETURN
I have executed this judgment as follows:
Dcfcndant delivered on to
at , with a certified copy of this judgment.
UNlT!iD STATES MARSHAL
By

 

DEPUTY UN|TED STATES MARSHAL

Case 1:17-cr-00201-AB.] Document 556 Filed 03/22/19 Page 3 of 7

AO 24$B (Rev. 02/| 8) Judgment in a Criminul Cose
Shcct 3 - Supervised Rcieese

 

 

.ludgmcnt-Page 3 of 7

 

DEFENDANT: PAUL J. MANAFORT, JR.
CASE NUMBER: 17-CR-00201-1

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

36 month term of supervised release on both counts. to run concurrently to each other and concurrently to the term of
supervised release imposed in the Virginia case.

MANDATORY CONDITIONS

1_ You must not commit another fcderal, state or local crimc.
You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful usc of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thcrcaitcr, as determined by the court.

ij The above drug testing condition is suspendcd, based on the court's determination that you
pose a low risk of future substance abuse. (check yapplicable) ‘

4_ I:] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
resiilution. (check ifappllcable)

5. M You must cooperate in the collection of DNA as directed by the probation oft'icer. (check rfapplicable)
U You must comply with the requirements of the Scx Of`fender chistration and Notif`ication Act (34 U.S.C. § 20901, el seq.) as

directed by the probation ot`ficcr, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, arc a student, or were convicted of a qualifying oft`ense._ (che¢k ifapplicable)

7, I:l You must participate in an approved program for domestic violencc. (check ifapplrcable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
pagc.

Case 1:17-cr-00201-AB.] Document 556 Filed 03/22/19 Page 4 of 7

AO 2458 (Rev. 02/18) Judgment in a Criminal Case

Sheet JA - Supcrviscd Rclcase

 

Judgmcnt-Page 4 of 7

DEFENDANT: PAUL J. MANAFORT, JR.
CASE NUMBER: 17-CR-00201-‘l

STANDARD CONDlTIONS OF SUPERVISION

As part of your supervised release, you must comply with thc following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informcd, report to the court about, and bring about improvements in your conduct and condition.

1.

i":"‘!~"!"

ll.
12.

13.

You must report to the probation office in the federal judicial district where you arc authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
fiamc.

Aftcr initially reporting to thc probation officc, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officcr, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officcr. if you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before thc ehangc. if notifying
the probation officer in advance is not possible due to unanticipated circumstanccs, you must notify the probation officer within 72
hours of becoming aware of a change or expected changc.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain vicw.

You must work full time (at least 30 hours per week) at a lawful type of cmployment, unless the probation officer excuses you from
doing so. If you do not have full~time employment you must try to find full-time cinploymcnt, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or yourjob
responsibilities), you must notify the probation officer at least 10 days before the changc. lf` notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstanccs, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. if you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of thc
probation officcr.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.c., anything that was
designed, or was modified for, thc specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (inc|uding an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. Thc probation officer may contact the
person and confirm that you have notified the person about thc risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, sec Overview of Probarr`on and Supervr'sed
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

Case 1:17-cr-00201-AB.] Document 556 Filed 03/22/19 Page 5 of 7

AO 245B(Rev. 02/18) Judgment in a Criminal Case
Sheet 3D -- Supervised Relcase

_ Judgment-Page 5 of 7
DEFENDAN'I`: PAUL J. MANAFORT, JR.
CASE NUMBER: 17-CR-00201-1

SPECIAL CONDITIONS OF SUPERVISION

DNA Samp|e Requirement - Pursuant to 42 USC § 14135a, for all felony offensesl the defendant shall submit
to the collection and use of DNA identification information while incarcerated in the Bureau of Prisons, or at the
direction of the United States Probation Office.

Menta| Heaith Treatment - The defendant shall participate in a mental health assessment, and if recommended, a
treatment program, which may include outpatient counseling, as approved and directed by the United States Probation
Offlce.

Financia| Disc|osure - The defendant shall provide the United States Probation Oftice with his income tax returns,
authorization for release of credit information, and information about any business or finances in which he has a control or
interest until all the restitution is satisfied.

Restitution - As ordered by the U.S. District Court for the Eastern District of Virginia, the defendant shall pay restitution to
the internal Revenue Service of the United States in the amount of Six Mi|lion One Hundred Sixty Four Thousand Thirty
Two Do||ars ($6,164,032.00), but that amount only needs to be paid once to satisfy the two restitution orders.

Case 1:17-cr-00201-AB.] Document 556 Filed 03/22/19 Page 6 of 7

AO 2453 (Rev, UZ.-'lli) Judgment in a Criminal Cas€:
Sheet 5 Crirninal Monctary Penalties

.lut.igtnent- l‘agt: 6 oi' ?
DEFHNDANT: PAUL J. MANAFORT, JR.
CASE NUMBER! 1?-0R-00201-1

CRIMINAI., M()NETARY PENAL'I`IICS

'l`lie defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment .iV'l`A z\ssessmeul* l"ine Re$litutitm
'l`()'l`r\LS S 200.00 $ 0.00 S 0.0U 5 6.164,032.00
l:l 'l`he determination ofrestitulit)n is deferred until . An .ffmt.»mfetf .J'trrt'gmen.f itt rt (,`rt't.=tt`ntti (.`ost’ r'AOZ-t.i(,‘) will be entered

after Sueh determination

g The defendant must _t_tl_ake restitution (including eonununity restitution) to the following payees in the amount listed helow.

Defendant need only pay this total once to satisfy both this order and the order entered by the Court in
the Eastern District of Virginia.

 

Name of Pavee Total Loss** Restitutinn Ordered Priot'itv or l’ereentatze
ins - RA`cs 56,164,032.00 100

Attn: Mail Stop 6261` Restitution
333 W. Pershing Avenue
Kansas City` MO 64108

6,164.032.09__

(Ii

'ro'r,-\t.s s 0-00

Restitution amount ordered pursuant to plea agreement 5

'l`}te defendant must pay interest on restitution and a line ul`more titan SZ.SUU. unless the restitution or line is paid in full before tlte
fifteenth day alter the date ofthe judgment, pursuant to 18 U_S_C. § 3612(fi. Al| of`the payment options on Sheet 6 may be subject
to penalties for delinquency and dcfau]t. pursuant to 18 U.S.C. § 36| Z(g}.

g 'I`lte court determined that the defendant does not have the ability to pay interest and it is ordered tltat:
ij the interest requirement is waived for the |:| fine § restitution

l:l the interest requirement for the E line El restitution is modified as f`ollows;

* .lu_~;tice for Victims ol"[`raf`liekin 1 Act of2(}l 5, Ptth. l_. No, l 1‘1-22. ‘ _` _ _
*"' Findings for the total amount o losses are required under Chapters l(lQA. l lO. l lOA. and l 13A of l tile 18 for oflenses committed on or

after Septernber l3_. 1994. but before April 23, 1996.

Case 1:17-cr-00201-AB.] Document 556 Filed 03/22/19 Page 7 of 7

AO 24SB (Rcv. 02/ 18) Judgnient in a Criniina| Case
Shect 6 -- Si_:licdule of Payments

Judgmcnt - Page 7 of 7

 

DEFENDANT: PAUL J. MANAFORT, JR.
CASE NUMBER: 17-CR-00201-1

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A § Lump sum payment of $ 200-00 due immediately, balance due

|:] not later than ,or '
m in accordance with ij C, [:| D, [:| E, or m Fbelow; or

B l:l Payment to begin immediately (may be combined with l:l C, l:l D, or [:l F bclow); or

C l:l Payment in equal (e.g., weekly, monihly, quarrerly) installments of $ over a period of
(e.g.. months oryears), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D E] Payment in equal (e.g.. weekly. monilily, quarrerly) installments of S over a period of
(e.g., months or years), to commence (e.g.. 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment, Thc court will set the payment plan based on an assessment of the defendant’s ability to pay at that timc; or

F m Special instructions regarding the payment of criminal monetary penalties:

The special assessment is immediately payable to the C|erk of the Court for the U.S. District Court,
District of Colurnbia. Within 30 days of any change of address, you shall notify the C|erk of the
Court of the change until such time as the financial obligation is paid in fu||.

Unless the court has expressly ordered otherwisc, if this judgment imposes imprisonment, pa ment of criminal monetary penalties is due during

th_e period of imprisonment. All criminal monetary pcnaltics, except those payments ma c through the chcral Bureau of Prisons’ lnmate
Financial Responsibility Program, are made to the clerk of the court.

Thc defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposcd.

U Joint and Several

Defendant and _Co-Defcndant Names_ and Case Numbers (i'ncludi'ng defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

l] 'l`he defendant shall pay the cost of prosceution.

U

Thc defendant shall pay the following court cost(s):

m The defendant shall forfeit the defendant’s interest in the following property to the United States:
See the Forfeiture Order filed in this case on March 13, 2019. found at Dkt. #549.

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessinent, (8) penalties, and (9) costs, including cost of prosecution and court eosts.

Case 1:17-cr-00201-AB.] Document 556-1 Filed 03/22/19 Page 1 of 8

UNITED sTATEs DISTRICT CoURT
'FoR THE DisTRicT oF COLUMBIA

UNITED sTATEs 0F AMERICA z criminal No. i7-cr-201-i (ABJ)
v. §
PAUL J. MANAFORT, Jn., § F I L E D
Defendant § MAR 13 toto
Wm c‘;`,'ilitl’.,'?til‘i'i'.iif.f`.§f'é'?.'.‘iiiila

WHEREAS, a written plea agreement was filed with this Court and signed by the
defendant, Paul J. Manafort, Jr., and his counsel, in which the defendant agreed to plead guilty to
a Superseding Criminal lnformation (“lnf`ormation”) charging, inter alia, a conspiracy to violate
the Foreign Agents Registration Act (“FARA"), in violation of Titlc 18, United Statcs Code,
Section 371 and 'I`itle 22, United Statcs Code, Sections 612, 618(a)(l), and 618(a)(2), and the
defendant has pled guilty to that offense (“Count One”);

WHEREAS, the Inforrnation also alleged the forfeiture of any property, real or personal,
which constitutes or is derived from proceeds traceable to the offense alleged in Count One,
including, inter alia, a conspiracy to violate FARA, pursuant to Title l8, United Statcs Code,
Section 981(a)(l)(C) and Title 28, United Statcs Code, Section 2461(0);

WHEREAS, the lnformation fiirther alleged that the United Statcs would seek a personal
money judgment of forfeiture against the defendant representing the value of any property, real or
personal, which constitutes or is derived from proceeds traceable to the offenses alleged in Count
Onc, including, inter alia, a conspiracy to violate FARA, which property is subject to forfeiture

pursuant to Title 18, United Statcs Code, Seetion 981(a)(l)(C) and 'l`itle 28, United States Code,

Case 1:17-cr-0020'1-AB.] Document 556'-`1 `Filed 03/22/19 Page 2 of 8

Section 2461(¢);

WHEREAS, the Inforrnation further alleged that such a moneyjudgment of forfeiture was
“to be offset by the forfeiture of any specific property”;

WHEREAS, the Information further alleged that, if any of the property subject to forfeiture
has,vas a result of any act or omission of the defendant, been transferred, sold, or deposited with a
third party or commingled with other property that cannot be subdivided without difficulty, the
United Statcs would seek forfeiture of any other property of said defendant in substitution for such
property (“Substitute Propet'ty”);

WHEREAS, Title 21, United Statcs Code, Seetion 853(p) authorizes the forfeiture of
substitute property;

WHEREAS, in his plea agreement, the defendant admitted to the forfeiture allegations in
the Information and, in his Statement of the Offenses and Other Aets (“Statcment"), he admitted
that he obtained at least $l l,000,000 as a result of the conspiracy to violate FARA offense alleged
in Count One, for which he was convicted;

WHEREAS, in his plea agreement, the defendant consented to the forfeiture of the
following property and agreed, inter alia, such property constitutes or is derived from proceeds
traceable to the conspiracy to violate FARA offense alleged in Count One, or is property traceable
thereto, or, altematively, can be forfeited as Substitute Property:

a) Thc real property and premises commonly known as 377 Union Street, Brooklyn, New
York 11231 (Block 429, Lot 65), including all appurtenances, improvements, and
attachments thereon, and any property traceable thereto;

b) The real property and premises commonly known as 29 l-loward Street, #4D, New York,

New York 10013 (Block 209, Lot l 104), including all appurtenances, improvements, and
attachments thereon, and any property traceable thereto;

Case 1:17-cr-00201-AB.] Document 556-1 Filed 03/22/19 Page 3 of 8

c) The real property and premises commonly known as 174 Jobs Lane, Water Mill, New York
11976, including all appurtenances, improvements, and attachments thereon, and any
property traceable thereto;

d) All funds held in account number XXXXXX0969 at The Federal Savings Bank, and any
property traceable thereto;

e) All funds seized from account number XXXXXX1388 at Capital One N.A., and any
property traceable thereto;

f) All funds seized fi'om account number XXXXXX9952 at Thc Federal Savings Bank, and
any property traceable thereto;

g) Northwestem Mutual Universal Life Insurance Policy XXXX8327 and any property
traceable thereto;

WHEREAS, the defendant has admitted that certain additional property that constitutes or
is derived from proceeds traceable to the conspiracy to commit FARA offense alleged in Count
One, or property traceable thereto, has, as a result of the defendant’s acts or omissions, been
transferred or sold or deposited with a third party or commingled with other property that cannot
be subdivided without difficulty, and has consented to the forfeiture of the following additional
assets as Substitute Property:

a) Thc real property and premises commonly known as 123 Baxter Street, #SD, New
York, New York 10016; and

b) Thc real property and premises commonly known as 721 Fifth Avenue, #43G, New
York, NY 10022;

WHEREAS, in his plea agreement, the defendant waived the provisions of the Federal
Rules of Criminal Procedure l l(b)( l)(J) and 32.2 regarding notice of the forfeiture in the charging
instrument, advice regarding the forfeiture at the change-of-plea hearing, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment;

WHEREAS, on Oetober 10, 2018, the Court entered a Consent Order of Forfeiture

Case 1:17-cr-00201-AB.] Document 556-l " Filed 03/22/19 Page 4 of 8

constituting a preliminary order of forfeiture with respect to the nine properties identified herein
above, the same which were listed in the plea agreement and for which the United Statcs previously
provided direct written notice and publication of notice in accordance with Federal Rule of
Criminal Procedure 32.2(b)(6), as set forth in the United States Declaration of Notice;

WHEREAS, this Court finds, pursuant to Rule 32.2(b)(l) and (b)(2) of the Federal Rules
of Criminal Procedure, based on the evidence and information before it, including the plea
agreement and the defendant's Statement, that the defendant obtained at least $11,000,000 in
proceeds of the conspiracy to violate FARA offense alleged in Count One, for which he was
convicted;

WHEREAS, this Court finds, pursuant to Rule 32.2(b)(l) and (b)(2) of the F ederal Rules
of Criminal Procedure, based on the evidence and information before it, including the plea
agreement and the defendant's Statement, that the specific property listed below is subject to
forfeiture, as property that constitutes or is derived from proceeds the defendant obtained that are
traceable to the conspiracy to violate FARA alleged in Count One, or as Substitute Property;

WHEREAS, this Court finds that the personal money judgment of forfeiture entered by
this Order should be offset by the forfeiture of any specific property ordered forfeited herein;

WHEREAS, pursuant to Rule 32.2(b)(4) of the F ederal Rules of Criminal Procedure and
paragraph 12(c) of the plea agreement, the government has requested that this order become final
as to the defendant upon entry, and be made part of the sentence and included in thejudgment;

NOW THEREFORE, 1 TIS HEREBY ORDERED, ADJUD GED AND DECREED:

l. Pursuant to Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure and Title

18, United Statcs Code, Section 981(a)(l)(C) and Title 28, United Statcs Code, Section 2461(c),

Case 1:17-cr-00201-ABJ Documem 556-'1 Filed 03/2'2/19' "Pag`e 5 of a

a Personal Money Judgment of Forfeiture against the defendant, Paul J. Manafort, Jr., for

$11,000,000 is entered. This amount represents a sum of money equal to the amount of proceeds

the defendant obtained (directly or indirectly) from the conspiracy to violate FARA offense

charged in Count One, for which he was convicted, and an amount for which the defendant is

solely liable.

2. Thc following specific property is forfeited to the United States, pursuant to Title

18, United States Code, Sections 98l(a)(l)(C), 982(b) and Title 28, United States Code, Section

2461(c), and Title 2l, United Statcs Code, Section 853(p) (collectively, the “Forfeitcd Assets”):

a)

b)

g)

h)

Thc real property and premises commonly known as 377 Union Street, Brooklyn, New
York 11231 (Block 429, Lot 65), including all appurtenances, improvements, and
attachments thereon, and any property traceable thereto;

The real property and premises commonly known as 29 Howard Street, #4D, New York,
New York 10013 (Block 209, Lot 1104), including all appurtenances, improvements, and
attachments thereon, and any property traceable thereto;

The real property and premises commonly known as 174 Jobs Lane, Water Mill, New York
l 1976, including all appurtenances, improvements, and attachments thereon, and any
property traceable thereto;

All funds held in account number XXXXXXO969 at Thc Federal Savings Bank, and any
property traceable thereto;

All funds seized from account number XXXXXX1388 at Capital One N.A., and any
property traceable thereto;

All fi.mds seized from account number XXXXXX9952 at The Federal Savings Bank, and
any property traceable thereto;

Northwestem Mutual Universal Life Insurance Policy XXXX8327 and any property
traceable thereto;

The real property and premises commonly known as 123 Baxter Street, #SD, New York,
New ¥ork 10016; and

Case 1:17-cr-0020'1-ABJ Documem 556-1 Filed 03/22/19 "`Page` 6 of a

i) The real property and premises commonly known as 721 Filih Avenue, #43G, New York,
NY 10022.

3. Upon final forfeiture of the Forfeited Assets to the United States, the net proceeds
realized by the United States shall be credited to the Personal Money Judgment of Forfeiture
entered herein.

4. The United Statcs has provided direct written notice to persons known to have
alleged an interest in the Forfeited Assets, and has published notice of the Oetober 10, 2018,
Consent Order of Forfeiture in accordance with Rule 32.2(b)(6) of the Federal Rules of Criminal
Procedure, as described in the United States Declaration of Notice. No additional notice is
required with respect to the Forfeited Assets as a result of this Order.

5. The United Statcs shall have clear title to the Forfeited Assets following the entry
of a Final Order of Forfeiture and the Court’s disposition of all third-party interests, or, if none,
following the expiration of the period provided in Title 21, United States Code, Section
853(n)(2).

6. The United Statcs may collect the Personal Money Judgment of Forfeiture by all
available means, including, but not limited to, the forfeiture of property directly traceable to the
proceeds of the offense and substitute assets.

7. No ancillary proceeding shall be conducted for the Personal Money Judgment of
Forfeiture, as directed by Rule 32.2(c)( l) of the Federal Rules of Criminal Procedure.

8. The Attomey General or a designee, pursuant to Rule 32.2(b)(3) of the Federal
Rules of Criminal Procedure, is authorized to conduct any discovery to identify, locate, or
dispose of property subject to this Ordcr, including, but not limited to, depositions,

interrogatories, requests for production of documents and for admissions, and, pursuant to Rule

Case 1:17-cr-002`o'1-ABJ Documeht 556-1 Filed 03/22/'19' Page 7 of a

45 of the Federal Rules of Civil Procedure, the issuance of subpoenas.

9. The Attomey General, Secretary of Homeland Security, Secretary of the
Treasury, or a designee, is authorized to seize, inventory, and otherwise maintain custody and
control of the Forfeited Assets, whether held by the defendant or by a third party, pursuant to
Rule 32.2 (b)(3) of the Federal Rules of Criminal Procedure and Title 21, United Statcs Code,
Section 853(g).

10. Pursuant to Rule 32.2(b)(4)(A) and (B) of the F ederal Rules of Criminal
Procedure and as consented to by the defendant, this Amended Consent Order of Forfeiture and
Personal Money Judgrnent of Forfeiture is final as to the defendant upon entry and shall be made
a part of the sentence and included in the judgment.

l 1. The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Rule 32.2(e) of the Federal Rules of Criminal Procedure,

7 Case 1:17-cr-00201-ABJ Documen`t 556-1 Filed 03/22/19` P'age a of a

12. The Clerk of the Court is hereby directed to send copies to all counsel of record.

Upon request, the Clerk of the Court shall make certified copies of this Order available to the

Department of Justice.

  

Dated this tz`\!\ day of Wa(ckiwl&

 

WE ASK FOR THIS:

ROBERT S. MUELLER, III
Special Counsel

An?irew Weissmann

Jeannie S. Rhee

Greg D. Andres

Senior/Assistant Special Counsel

MD.

Tmz HoNor\ABLE AM?`B{ JACKSON\
UNITED sTATEs DlsTRlcT JUDGE

 

